ACCEPTED
                                                                  03-14-00559-CR
                                                                          5402647
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             5/22/2015 3:23:09 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
         No. 03-14-00559-CR


           Court of Appeals                       FILED IN
                                           3rd COURT OF APPEALS
                for the                        AUSTIN, TEXAS
Third Supreme Judicial District of Texas   5/22/2015 3:23:09 PM
                                             JEFFREY D. KYLE
               At Austin                           Clerk



          Zane Lynn Barton,
                  Appellant

                  VS.


          The State of Texas,
                    Appellee


             Appeal From
        274th District Court of
          Hays County, Texas
Trial Court Cause Number CR-13-0614




      First Motion For Extension
 of Time in Which to File State's Brief




             Laura Garcia
   Asst. Criminal District Attorney
   Hays County Government Center
 712 South Stagecoach Trail, Ste. 2057
       San Marcos, Texas, 78666
             512-393-7600
      laura. garcia@co.hays .tx.us
        State Bar No. 24074249
    Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
        APPEALS:

        The State files this First Motion for Extension of Time in Which to File

State's Brief, and in support states:
1.      The State's current deadline for filing its brief is May 22, 2015.
2.      This is the State's first Motion for Extension of Time in which to file

her brief

3.      The State respectfully requests an extension of approximately forty-

five days, until      July 6, 2015 in which to file her brief

4.      Good cause exists for the State's request for extension of time in which
to file its   brief The undersigned attorney is working on possible agreed
supplement of the record.

5.      These circumstances have significantly delayed the completion of this
brief

6.      This extension is not being sought to cause undue delay, but to seek

justice.

7.      For the foregoing reasons, the State respectfiilly requests that the Court
grant an      approximate thirty day extension for filing Appellee's Brief,
until July 6, 2015.




                                   Respectfully submitted.




                                        ira Garch
                                   Asst. Criminal District Attorney
                                 Hays County Government Center
                                 712 South Stagecoach Trail, Ste. 2057
                                San Marcos, Texas, 78666
                                 512-393-7600
                                laura.garcia@co.hays.tx.us
                                 State Bar No. 24074249
                                 Attorney for the State, of Texas




       The foregoing Appellant Motion for Extension of Time in Which to
File Appellant's Brief was subscribed and sworn to before me by Laura
Garcia on this the 22nd of May, 2015.




                              Laura jGarcia

     RHONDA WIEDERSTEIN
>1 MY COMMISSION EXPIRES
       Septembers, 2018


                              Notary Public in and for the State of Texas




                           CERTIFICATE OF SERVICE


       I certify that on May 22, 2015, I served the above motion by email to
Amanda Erwin at amanda@theerwinlawfirm.com, in accordance with the
Texas Rules of Appellate Procedure.